Citation Nr: 1732720	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  06-34 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial rating for right shoulder impingement, currently evaluated as 10 percent disabling.

2. Entitlement to a higher initial rating for right hand arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran's representative noted that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the disability, the VA must provide a new examination. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Olson v. Principi, 3 Vet. App. 480, 482 (1992). The last VA examination of September 2007 is almost 10 years old. Therefore, the Board concludes that based upon the age of the VA examination and the statement of the representative, there is an asserted worsening of the service-connected disabilities, and a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all non-VA healthcare providers who have treated his right hand arthritis and right shoulder impingement disabilities. Provide him medical release forms and ask that he authorize VA to obtain medical records from all identified healthcare providers.

2. Schedule the Veteran for a VA examination to determine the current severity of his right hand arthritis and right shoulder impingement disabilities. The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the bilateral hands and shoulders. Both hands and associated joints, and both shoulders, must be tested for pain on both active and passive range of motion, with weight-bearing and nonweight-bearing. See Correia v. McDonald, 28 Vet. App. 158 (2016).

In reporting the range of motion findings, the examiner must comment on the extent of any functional limitation of motion, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups, per the relevant Diagnostic Code criteria for the respective disabilities.

The examiner should further address whether, and if so to what extent, there is ankylosis of the right hand and/or of the right shoulder. The examiner should also provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any functional impairment of lifting or reaching. 

The complete bases for all medical opinions must be provided.

3. Readjudicate the claims on appeal. If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




